Case 17-20621-CMB        Doc 150     Filed 09/10/19 Entered 09/10/19 12:56:18             Desc Main
                                    Document      Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  In Re:                             )
                                     )
  BARRETT, TIMOTHY M.                )  Case No. 17-20621-CMB
                                     )
  Debtor,                            )  Chapter 7
                                     )
  BARRETT, TIMOTHY M.                )  Doc. No.
                                     )  Related to Doc. No. 113, 120, 136, 138
  Movant,                            )
  ROSEMARY C. CRAWFORD, TRUSTEE,     )  Hearing Date: 9/12/19@2:00pm
  Respondent.                        )
                                     )
                                     )
                                     )

                   TRUSTEE’S MOTION FOR ADJOURNMENT OF HEARING

        AND NOW comes Rosemary C. Crawford, Chapter 7 Trustee for the Bankruptcy Estate,

 by and through the law firm of Crawford McDonald, LLC, and files Trustee’s Motion for

 Adjournment of the Hearing Scheduled for September 12, 2019 at 2:00p.m., as follows:

    1) Rosemary C. Crawford was appointed and qualified as the Trustee upon the conversion

        of this case to Chapter 7 on or about July 20, 2017.

    2) This Honorable Court has jurisdiction pursuant to 28 U.S.C. §157.

    3) This is a core proceeding within the meaning of 28 U.S.C. §157.

    4) A Hearing is scheduled for September 12, 2019.

    5) The Trustee has a scheduling conflict, and requests that the Hearing be rescheduled to

        another date, or in the alternative that she be excused from attending the hearing as the

        Trustee has no additional information to provide on the issues concerning this case at this

        time; and several status reports have been filed outlining issues and facts.
Case 17-20621-CMB        Doc 150    Filed 09/10/19 Entered 09/10/19 12:56:18            Desc Main
                                   Document      Page 2 of 2


    6) Upon learning of said conflict today, the Trustee contacted the Debtor and Steven Minor,

        Esquire to discuss the scheduling conflict. Mr. Minor indicated that he was unable to

        attend the hearing as well. The Trustee has not heard from the Debtor at this time.



        WHEREFORE, the Trustee prays that the court adjourn this matter, or in the alternative

 excuse the Trustee from attending said hearing.



    Dated: September 10, 2019

                                                     Respectfully submitted,

                                                     /s/Rosemary C. Crawford
                                                     Rosemary C. Crawford, Trustee
                                                     Crawford McDonald, LLC
                                                     P.O. Box 355
                                                     Allison Park, PA 15101
                                                     Pa. I.D. No. 56981
                                                     (724) 443-4757
                                                     crawfordmcdonald@aol.com
